Citation Nr: 1534206	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen the issue of service connection for fibromyalgia (also claimed as chronic pain to left side of body, left hip, upper body aches and low back pain). 

2.  Entitlement to service connection for disability of the left hip and back, to include joint pain due to undiagnosed illness. 

3.  Entitlement to a compensable evaluation for left ear hearing loss disability.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.  

In his VA form 9 dated April 2014, the Veteran requested a hearing before the Board.  In August 2014, he withdrew his request for a hearing.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2009 rating decision, the RO denied the claim of service connection for fibromyalgia (also claimed as chronic pain to left side of body, left hip, upper body aches and low back pain).  This decision is final. 

2.  Evidence received since the December 2009 decision relates to a previously unestablished fact necessary to substantiate the claim.    

3.  The Veteran's left ear hearing loss disability has been shown to be manifested by no worse than Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision that denied service connection for fibromyalgia (also claimed as chronic pain to left side of body, left hip, upper body aches and low back pain) is final.  38 U.S.C.A. § 7105(c) (West 2007); 38 C.F.R. §§ 3.156(b), 20.1103 (2007).  

2.  Evidence received since the December 2009 decision is new and material and the claim service connection for disability of the left hip and back, to include joint pain due to undiagnosed illness is reopened.  U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a compensable evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86 Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  In April 2012, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  He was advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  Notice was provided addressing how VA assigns disability ratings and effective dates.  The Board notes that the claims for an increase are "downstream" issues that arose following the initial grant of service connection.  The claims were readjudicated after receipt of the notice letter. 

VA has satisfied its duty to assist. The claims folder, to include the VBMS and Virtual VA files, contain service treatment records, VA medical records, private treatment records, and lay statements from the Veteran.  The Veteran was afforded VA examinations regarding his left ear hearing loss.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).

New and Material

The RO denied the Veteran's claim of service connection for fibromyalgia (also claimed as chronic pain to left side of body, left hip, upper body aches and low back pain) in a June 2007 rating decision, finding that there was no medical evidence showing a diagnosis of fibromyalgia or indication that the disability occurred in or was caused by service.  The Veteran initiated an appeal of this decision but did not file a timely substantive appeal.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.  After the June 2007 rating decision became final the Veteran filed an application to reopen the claim.  In December 2009, the RO denied reopening the claim and the Veteran did not appeal the decision, thus it became final.  

The evidence received since the December 2009 rating decision includes evidence that is new and material.  See 38 C.F.R. § 3.156 (2014).  For example, numerous statements from the Veteran and his acquaintances indicate continuous complaints of chronic joint pain, including back and hip pain.  Also, the Veteran has elaborated on his statement that his chronic joint pain is related to service.  Moreover, VA treatment records indicate that the Veteran receives treatment for pain.  Further, a May 2012 Disability Benefits Questionnaire indicates a diagnosis of low back strain, onset 1989.  This new evidence addresses the reason for the previous denial; the evidence suggests that the Veteran has a current disability which occurred in or was caused by service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    

The Board also notes that service connection for chronic, undiagnosed illness arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  The previous rating decisions did not consider this regulations however it will be addressed on remand. 

Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

In rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniformed evaluation is warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (DC) (2014).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran perfected an appeal to evaluate his service-connected left ear hearing loss disability.  Service connection for the disability at issue has been established effective from March 10, 2003, the date he filed the claim.

In this case, the record reflects that the Veteran underwent a VA audiometric examination in April 2012.  The relevant pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
LEFT
10
10
20
25

Speech audiometry revealed speech recognition ability of 92% in the left ear.  The average puretone threshold was 16.25.

Applying the schedular criteria, this examination report yielded a numerical designation of level I in the left ear.  See 38 C.F.R. § 4.85, Table VI. 

When those values are applied to Table VII, a no percent disability evaluation is for application for the service-connected left ear hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency]. 

The Board notes that the claims file contains private audiometric examination records from Concentra Medical Centers.  However, there is no indication that their results were based on the Maryland CNC speech discrimination test.  In fact, no word recognition scores were reported.  Thus, the testing results are inadequate for VA rating purposes.  38 C.F.R. § 3.85(a).  As a result, the Board cannot consider these results in its analysis.  We further note that the pure tone average reported would remain level I and non-compensable.  

The earlier VA examination performed in June 2006 also showed findings that did not warrant the assignment of a compensable rating for the service-connected left ear hearing loss disability. 

Hence, the VA examination hearing test results from April 2012 are considered to provide the best evidence of the severity of the left ear hearing loss disability, and does not provide any basis to assign a compensable rating.  38 C.F.R. §§ 4.48, 4.86.

The Board has carefully considered the Veteran's contentions.  His assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for left ear hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated.

Thus, although the Veteran asserts that his hearing loss warrants a higher evaluation, the Board finds that the competent findings at the audiological evaluation are of greater probative value than the Veteran's statements regarding the severity of his hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's left ear hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

The April 2012 VA examiner did not fully describe the functional effects caused by the Veteran's hearing loss disability in his report.  Given the Federal Circuit's statement in Vazquez-Flores above, the Board finds the absence of a description of functional effects in the examination report is not relevant to the rating of the Veteran's hearing loss disability and therefore did not prejudice him and does not require remand for a new VA examination.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left ear hearing loss disability are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of decreased hearing which was clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's left ear hearing loss disability had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's left ear hearing loss is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

The application to reopen the claim of service connection for disability of the left hip and back is granted.

An increased, compensable rating for left ear hearing loss disability is denied.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4). 

In this case, the record contains complaints of chronic joint pain, to include left hip and back pain.  The records show the Veteran reports he sustained a back injury in 1989 when he was hit by a truck while riding a bicycle during service.  He has been diagnosed with a low back strain.  Service treatment records show that the Veteran was involved in the accident he describes in the records.  The Veteran also asserts that he served in Southwest Asia during the Gulf War.  His DD 214 supports his contention.  Moreover, VA treatment records show he receives treatment for pain.

There has been no VA examination to determine if there is a causal relationship between the Veteran's complaints of pain to his joints and service.  Thus, the Board finds that an examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide opinions and rationale to the following questions:

a.)  Is it as least as likely as not (50 percent probability or more) that any current diagnosed disability had its onset during service or is otherwise related to an event or incident in service? 

b.)  Does the Veteran have any symptoms, to include joint pain that is not attributable to any known clinical diagnosis? 

The examiner should also be made aware that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

A complete rationale should accompany each opinion provided.

2.  Then, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


